Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 29-32 cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 30NOV2020.  The Applicant has elected Group I (directed to Claims 18-28 and 33-38), drawn to a rotatable forming apparatus.  The claims of Group II (directed to Claims 29-32) have been cancelled without prejudice in response to the Restriction Requirement. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
“Each of the push ram assemblies 20 is configured to move the container 1, such that it contacts one of the forming ram assemblies 40” (Substitute Specification–Clean Version, “Para [0049], Ln 2-4); and 
“Each starwheel 2, 12, 102 may have a vacuum port (not shown), formed in a channel portion” 
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Specification
The disclosure is objected to because of the following informalities: “the forming ram assemblies are communicate with a cam 43” (Substitute Specification–Clean Version, Para [0038], Ln 3-4) is not standard English.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a recirculation mechanism” in Claim 27, Ln 1-2, and “an adjustment mechanism” Claim 35, Ln 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 33, Ln 20, the limitation “the cam followers” is indefinite for failing to particularly point out and distinctly claim which cam followers are referred to in the limitation, whether the previously recited the “a push cam follower” (Claim 33, Ln 10), the “cam followers” (Claim 33, Ln 15) or the “a forming ram cam follower” (Claim 33, Ln 17).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 33 is rejected under pre-AIA  35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tung, et alia (US 5,755,130), hereinafter Tung.
Regarding Claim 33, Tung discloses a rotatable forming apparatus for modifying a shape of a container, the apparatus comprising: 
a frame (50) having a lower base (52) and an upper base (54); and 
a forming turret assembly (70) connected to the frame (50) and including: 
a drive shaft (78) extending in a vertical direction along a longitudinal axis from the lower base (52) to the upper base (54) (as illustrated in at least Fig 2), 
a first turret portion (74) (Col 7, Ln 5) extending in the vertical direction along the drive shaft (78) (as illustrated in at least Fig 2), the first turret portion (74) including a first cam (118) (Col 7, Ln 36), the first turret portion (74) further including push ram 
a turret starwheel coaxial with the drive shaft (as illustrated in at least EX–1), and 
a second turret portion (76) (Col 7, Ln 6; as illustrated in at least Fig 2) extending in the vertical direction along the drive shaft (as illustrated in at least Fig 2) the second turret portion including a second cam (139) (Col 7, Ln 53) and cam followers (138) (Col 7, Ln 50; Examiner notes that although Tung discloses “ a cam follower [138]”, the disclosure has been interpreted to mean that each of the plurality of can positions, as illustrated in Fig.s 1 & 2, would have the same can forming apparatus, and that Fig 2, taken as Section 2-2 from Fig 1, illustrates different aspects of the second forming turret forming ram assemblies, based on the particular position of the section line, with respect to the plan view, again as illustrated in Fig 1), 
the second turret portion further including forming ram assemblies (102) (Col 7, Ln 46) extending around and connected to the second turret portion (as illustrated in at least Fig 2), each of the forming ram assemblies including a forming ram cam follower (138) configured to follow the second cam (139) as the forming ram assemblies (102) rotate around the second cam (139), 

Examiner notes the action of the cam and cam follower, disclosed by Tung as taught by Traczyk, et alia (US 4,519,232), hereinafter Traczyk, wherein each of the push ram assemblies (144) (Col 5, Ln 48) including a push ram cam follower (146) (Col 5, Ln 50) are configured to follow the first cam (148) (Col 5, Ln 51) as the push ram assemblies (144) such that the push ram assemblies move in the vertical direction, while following the first cam (Col 6, Ln 40; as illustrated in at least Fig 2), which Tung incorporates in its entirety by reference (Tung, Col 7, Ln 43). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-23 25-26, 28 & 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung, in view of Jackson (US 4,158,405), hereinafter Jackson. 

    PNG
    media_image1.png
    267
    635
    media_image1.png
    Greyscale

FIG EX–1 (Tung Fig 2)
Regarding Claim 18, Tung discloses a rotatable forming apparatus (Col 7, Ln 2) for modifying a shape of a container (Col 1, Ln 10-12), the apparatus comprising: 
a frame (50) having a lower base (52) and an upper base (54); and 

a drive shaft (78) extending in a vertical direction along a longitudinal axis from the lower base to the upper base (as illustrated in at least Fig 2), 
a first turret portion (74) (Col 7, Ln 5) extending in the vertical direction along the drive shaft (78) (as illustrated in at least Fig 2); 
a turret starwheel coaxial with the drive shaft (as illustrated in at least EX–1), 
a second turret portion (76) (Col 7, Ln 6) extending in the vertical direction along the drive shaft and above the first turret portion (as illustrated in at least Fig 2), the second turret portion including a cam (139) (Col 7, Ln 53), and
forming ram assemblies (102) (Col 7, Ln 46) extending around and connected to the second turret portion (as illustrated in at least Fig 2), 
wherein each of the forming ram assemblies includes: 
cam followers (138) (Col 7, Ln 50) configured to follow the cam (139) (Col 7, Ln 52) as the forming ram assemblies (102) rotate around the cam (139) (as illustrated in at least Fig 2 by the different vertical positions of the forming ram assemblies shown at 90 degrees apart, and therefore at different positions along the periphery of the cam); 
a forming die (14) operatively connected to the cam followers (138) (as illustrated in at least Fig 5) such that the forming die (14) moves in the vertical direction while following the cam (139) (as illustrated in at least Fig 2), and 
a knockout tooling device (212) (as illustrated in at least Fig 5). 
Tung further discloses guide rails (48) for holding the container and therefore does not disclose a vacuum supply.  Tung is also 
Jackson provides a teaching in the same field of endeavor as the claimed invention, comprising 
a vacuum supply (Col 4, Ln 3), 
the turret starwheel (103) having a vacuum port thereon (135), the vacuum port being fluidly connected to the vacuum supply (Col 4, Ln 2-3), the turret starwheel being configured to hold the container using suction received from the vacuum supply (Col 4, Ln 5-7), as illustrated in at least Fig 3.  Jackson further teaches that vacuum is an improvement to guide rails (Col 1, Ln 18-24 ;as illustrated in at least FIG EX–2). 

    PNG
    media_image2.png
    739
    931
    media_image2.png
    Greyscale

FIG EX–2 (Tung Fig 1)
Tung discloses transferring cans from one turret starwheel to another, to and from the can forming location (as illustrated in at least FIG EX–2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable forming apparatus, as disclosed by Tung, to replace the guide rails with a vacuum supply, a turret starwheel having a vacuum port thereon, the vacuum port being fluidly connected to the vacuum supply, the turret starwheel being configured to hold the container using suction received from the vacuum supply, as taught by Jackson, in order improve the transfer of the can during forming.
Regarding Claim 19, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung is silent to the turret starwheel further includes a channel portion, the vacuum port being formed in the channel portion. 

Regarding Claim 20, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung further discloses the rotatable forming apparatus of Claim 18, wherein each of the forming ram assemblies (102) further comprises a drive cylinder (202) that causes axial movement of the knockout tooling device (212) and is configured to operate independently of the forming die (14) (Col 9, Ln 66-67). 
Regarding Claim 21, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung further discloses the rotatable forming apparatus of Claim 20, wherein the drive cylinder (202) includes an outer surface (132) that connects to the forming die (14) and an inner surface (204) that connects to the knockout tooling device (212). 
Regarding Claim 22, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung further discloses the rotatable forming apparatus of Claim 20, wherein the drive cylinder (202) includes a drive cylinder shaft (137) that extends parallel to the drive shaft (78) (as illustrated in at least Fig 2).  Examiner notes that (102), which is parallel to (78), and contains (202) & 137), is shown in detail in at least Fig 5. 

    PNG
    media_image3.png
    725
    667
    media_image3.png
    Greyscale

Fig EX–3 (Tung Fig 5)
Regarding Claim 23, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung further discloses The rotatable forming apparatus of Claim 18, wherein the knockout tooling device includes a knockout tooling device shaft that is coaxial to and extends around a guide cylinder shaft (as illustrated in FIG EX–3). 
Regarding Claim 25, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung further discloses the rotatable forming 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the existing adjustment mechanism, as disclosed by Tung, to different sized containers, for the purpose of maximizing the economy of the design of the apparatus. 
Regarding Claim 26, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung further discloses the rotatable forming apparatus of Claim 18, further comprising a transfer turret assembly (Col 6, Ln 31) (e.g., [21], as illustrated in at least Fig 1) extending from and connected to the lower base of the frame and including one of an infeed starwheel that receives the container (as illustrated in at least Fig 1) and transfers the container to the turret starwheel and a transfer starwheel that receives the container from the turret starwheel and transfers the container to another turret starwheel (as illustrated in at least Fig 1, the turret starwheels located in the even numbered assemblies, e.g., 22, 24, 26, etc., and the transfer starwheels located in the odd numbered assemblies, e.g., 21, 23, 25, etc. as described in Col 6, Ln 35-40). 
Claim 28, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung further discloses the rotatable forming apparatus of Claim 18, wherein the lower base (52) has a bottom surface and a generally opposing top surface, the bottom surface contacting a supporting surface (51), the drive shaft (78) extending from the top surface of the lower base (52) to the upper base (54) (as illustrated in at least Fig 2). 
Regarding Claim 37, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung is silent to the turret starwheel further includes a channel portion, the vacuum port being formed in the channel portion. 
Jackson further teaches the rotatable forming apparatus of Claim 18, wherein the turret starwheel further includes a channel portion (124) (Col 4, Ln 2), the vacuum port being formed in the channel portion (as illustrated in at least Fig 1). 
Regarding Claim 38, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung further discloses the rotatable forming apparatus of Claim 36, wherein the lower base (52) has a bottom surface and a generally opposing top surface, the bottom surface contacting a support surface, the drive shaft (78) extending from the top surface of the lower base (52) to the upper base(54) (as illustrated in at least Fig 2).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung in view of Jackson and Lin , et alia (International Journal of Machine Tools & Manufacture, 50 [2010] 741-746), hereinafter Lin. 
Regarding Claim 24, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung discloses a bearing and guide design (as illustrated in at least FIG EX–3), internal to the forming ram. 
Tung is silent to the forming ram assemblies further includes at least two slide blocks, a profiled rail extending through each of the at least two slide blocks, and a drive cylinder configured to slide each of the at least two slide blocks along the profiled rail in the vertical direction. 
Lin teaches a vertical apparatus, including at least two slide blocks, a profiled rail extending through each of the at least two slide blocks (located on each of two vertically mounted guide rails on either side of the column, as illustrated in Fig 1), and a drive cylinder (located between the pair of vertically mounted guide rails, as illustrated in Fig 1) configured to slide each of the at least two slide blocks (Examiner notes that the slide blocks as taught by Lin are linear bearings illustrated to slide along profiled rails, as illustrated in Fig 1 and 3b) along the profiled rail in the vertical direction (as illustrated in at least Fig 1). 
It would be obvious to an artisan, skilled in the machine tool building art, that wear components, such as bearings, which are mounted externally are more readily accessible than those elements which are contained within the apparatus, and thus require disassembly of unrelated or unaffected elements in order to service the wear components.  Thus it would be equally obvious to a skilled artisan that externally 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Tung and Jackson, to include at least two slide blocks, a profiled rail extending through each of the at least two slide blocks, and a drive cylinder configured to slide each of the at least two slide blocks along the profiled rail in the vertical direction, so as to provide for easier and quicker service of the vertical guide elements, therefore saving time and money for the user. 
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung in view of Jackson and Schill, et alia (US 7,886,894), hereinafter Schill (‘894). 
Regarding Claim 27, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above.  Tung is silent to a recirculation mechanism. 
Schill (‘894), (as disclosed in Applicant’s Specification, Para [0059], Ln 6-7) teaches a rotatable forming apparatus comprising a recirculation mechanism configured to receive the container and return the container to the infeed starwheel (Col 8, Ln 19; as illustrated in at least Fig 3).  Schill further teaches the recirculation mechanism is configured so that the articles may undergo additional operations without the need for a long and space consuming machine arrangement (Col 1, Ln 17-19). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tung and Jackson to include a recirculation mechanism configured to receive the container and 
Claims 34 and 35 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tung. 
Regarding Claim 34, Tung discloses all elements of the claimed apparatus, as stated above.  Tung further discloses the rotatable forming apparatus of Claim 33, wherein each of the forming ram assemblies (200) further includes a knockout tooling device (212) and a drive cylinder (202) that causes axial movement of the knockout tooling device (212) and is configured to operate independently of the forming die (14) (Col 9, Ln 66-67; Examiner notes the disclosure states “the knockout tooling device [212] reciprocates within the forming die [14]”, thus the internal reciprocation defines independent operation of the knockout tooling device [212] with respect to the forming die [14]). 
Regarding Claim 35, Tung discloses all elements of the claimed invention as stated above.  Tung further discloses the rotatable forming apparatus of Claim 33, wherein the first turret portion (74) is generally fixed (Col 7, Ln 15-16) and the second turret portion (76) is axially movable (Col 7, Ln 12-13), the second turret portion (76) including an adjustment mechanism (86), (88) configured to adjust the second turret portion (76) in the vertical direction along the drive shaft (78) with respect to the first turret portion (74) (Col 7, Ln 13-14).  Examiner notes Tung is not explicit to the purpose 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the existing adjustment mechanism, as disclosed by Tung, to different sized containers, for the purpose of maximizing the economy of the design of the apparatus. 
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung, in view of Jackson, and as evidenced by Halasz, et alia (US 6,032,502), hereinafter Halasz. 
Regarding Claim 36, Tung discloses all elements of the claimed invention, as stated above.  Tung is silent to a vacuum supply, the turret starwheel further comprising vacuum ports that fluidly communicate with the vacuum supply, or the turret starwheel being configured to hold the container using suction received from the vacuum supply. 
Vacuum elements are known in the can forming art, as evidenced by Halasz.  Halasz teaches a rotatable forming apparatus for modifying a shape of a container (Col 1, Ln 5-8) and further teaches that the forming apparatus may be equipped with vacuum ports which assist in holding the container (Col 6, Ln 49-50). 
Jackson provides a teaching in the same field of endeavor as the claimed invention, comprising 
a vacuum supply (Col 4, Ln 3), 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable forming apparatus, as disclosed by Tung, to include a vacuum supply, known in the can forming art as evidenced by Halasz, a turret starwheel having a vacuum port thereon, the vacuum port being fluidly connected to the vacuum supply, the turret starwheel being configured to hold the container using suction received from the vacuum supply, as taught by Jackson, in order improve the transfer of the can during forming.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Renard (US 2,985,008), hereinafter Renard.  Renard teaches a rotating can transfer and retaining apparatus. 
Aschberger (US 3,469,428), hereinafter Aschberger .  Aschberger teaches a rotating can forming apparatus. 
Messervey (US 3,687,285), hereinafter Messervey .  Messervey teaches a rotating can sorting apparatus. 

Traczyk, et alia (US 4,519,232), hereinafter Traczyk (‘232).  Traczyk (‘232) teaches an apparatus and method for necking containers. 
Traczyk, et alia (US 4,693,108), hereinafter Traczyk (‘108).  Traczyk (‘108) teaches an apparatus and method for necking and flanging containers. 
Caleffi, et alia (US 4,774,839), hereinafter Caleffi.  Caleffi teaches an apparatus and method for necking containers. 
Bowlin, et al. (US 5,467,628 A), hereinafter Bowlin.  Bowlin teaches a can forming apparatus. 
Halasz, et alia (US 6,032,502), hereinafter Halasz.  Halasz teaches a rotatable forming apparatus for modifying a shape of a container. 
Shuey, et al. (US 7,201,031 B2), hereinafter Shuey.  Shuey teaches a can forming apparatus. 
Schill, et al. (US 7,310,983 B2), hereinafter Schill.  Schill teaches a rotatable forming apparatus. 
Shortridge (US 7,464,573 B2), hereinafter Shortridge.  Shortridge teaches a rotatable forming apparatus. 
Hachem, et al. (US 7,497,145 B2), hereinafter Hachem.  Hachem teaches a cam and cam follower arrangement. 
Marshall, et al. (US 7,530,445 B2), hereinafter Marshall.  Marshall teaches a rotatable forming apparatus. 

Marshall (US 7,818,987 B2), hereinafter Marshall.  Marshall teaches a forming apparatus. 
Schill, et al. (US 7,886,894 B2), hereinafter Schill.  Schill teaches a sorting apparatus. 
Cheatham, et al. (US 7,905,001 B2), hereinafter Cheatham.  Cheatham teaches a forming apparatus. 
Marshall, et al. (US 7,905,130 B2), hereinafter Marshall.  Marshall teaches a rotatable forming apparatus. 
Reynolds, et al. (US 7,938,049 B2), hereinafter Reynolds.  Reynolds teaches a rotatable forming apparatus. 
Shortridge, et al. (US 7,963,139 B2), hereinafter Shortridge.  Shortridge teaches a rotatable forming apparatus. 
Marshall, et al. (US 8,297,098 B2), hereinafter.  Marshall teaches a rotatable forming apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725


/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725